Citation Nr: 0609096	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
an amputation of the right middle finger.  

2.  Entitlement to an evaluation in excess of 10 percent for 
ankylosis of the right ring and little fingers.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In February 2004, the appeal was remanded for 
additional development.  It was returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran suffered a crushing injury to the right hand 
in 1965.  This resulted in amputation of the right middle 
finger and an injury to the right ring and little fingers.  

2.  The veteran's disability from amputation of the right 
middle finger is manifested by a superficial 9 cm. scar; 
there is mild Dupuytren's contracture, and he is able to 
oppose his remaining fingers to his thumb.  

3.  The veteran's disability involving the right ring and 
little fingers is manifested by a 1.5 gap between the ring 
finger and the palmer crease when trying to make a fist.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
amputation of the right middle finger are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5154 (as in effect prior to August 26, 
2002, and thereafter).  

2.  The criteria for a rating in excess of 10 percent for 
ankylosis of the right ring and little fingers are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.159, 4.7, 4.14, 4.20, 4.25, 4.40, 
4.45, 4.59, 4.71a, DC 5223, 5227, (as in effect prior to 
August 26, 2002, and thereafter) and 5230 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOCs) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that a letter was sent to the veteran in May 
2002, prior to the July 2002 rating decision which denied 
increased ratings for the veteran's finger disabilities.  The 
veteran submitted a notice of disagreement with that 
decision, and this appeal ensued.  He was issued a SOC in 
November 2002 and additional VCAA letters in July 2003 and 
March 2005 and an SSOC in August 2005.  The 2002 SOC and the 
2005 SSOC also included discussion and recitation of the duty 
to notify and assist regulations.  Specifically, these 
documents notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board denied the veteran's claims for increased rating, any 
question as to the appropriate disability rating or effective 
date to be assigned are rendered moot.   

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Numerous VA examination reports are of record, to 
include the most recent evaluation reports from May and 
August 2005.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Analysis

In October 2001, the veteran filed this claim contending that 
his residuals of amputation of right middle finger and 
disabilities of right ring and little fingers were worse.  In 
statements and testimony, the veteran has complained that he 
has little grip in the right hand and has experienced 
difficulty holding pens and tools which has affected his 
ability to work.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  Id.  Esteban v. Brown, 6 Vet. 
App. (1994).  

Service medical records reflect that the veteran suffered a 
crushing injury to the right hand in 1965.  This resulted in 
amputation of the right middle finger and an injury to the 
right ring and little fingers.  Service connection was 
established in 1969 and the 10 percent ratings were assigned.  

On VA evaluation in April 1992, the missing right middle 
finger was noted.  Range of motion of the remaining fingers, 
the hand, and the right thumb were normal.  Grip strength was 
level 4.  Pushing power with the right hand was slightly 
limited.  There was a cold sensitivity of the fingers in 
moderately cool weather.  The veteran had a boutonniere 
deformity of the right ring finger.  

VA records dated from the mid 1990s through early 2002 
reflect treatment for various conditions, to include some 
difficulties resulting from Dupuytren's nodule of the right 
hand.  

At a June 2002 recent VA examination, sensation was intact in 
the right hand.  There was a well-healed and nontender 
surgical scar over the metacarpophalangeal joint of the long 
finger.  The thumb was opposed to the tips of all digits.  
There was early Dupuytren's contracture over the fourth and 
fifth metacarpal shafts.  

VA records from 2002 through 2004 essentially reflect 
treatment for other conditions, but he did report chronic 
right hand pain in October 2002, and Dupuytren's contracture 
was noted in January 2003 as one of his problems.  

A May 2005 VA examination report noted that the veteran was 
able to make a fist with the right hand, and he was able to 
oppose each finger to the thumb.  The examiner noted that 
there was mild Dupuytren's contracture.  As to impact on 
occupational activities, it was noted that the veteran had 
problems lifting and carrying.  He had a part-time job 
placing items into newspapers.  

At an August 2005 VA examination, it was noted that the 
veteran was right-handed.  A 9 cm. scar that occurred as a 
result of the right middle finger amputation was described as 
superficial.  The scar did not cause any limited motion.  
There was no painful response elicited with palpation of the 
scar.  The Dupuytren's contracture sight was tender.  There 
was no evidence of ulcerations, and it was noted that the 
hand were stable.  

The right little finger showed forward flexion to 80 degrees 
without pain, 90 degrees with pain.  The veteran was able to 
extend to 0 degrees without pain.  The distal interphalangeal 
(DIP) joint flexed to 80 degrees without pain, and 90 degrees 
with pain.  The veteran was able to extend to 0 degrees.  The 
DIP joint flexion was to 0 degrees without pain and to 10 
degrees with pain.  He was able to extend to 0 degrees 
without pain.  There was a gap of 1.5 inches from his right 
fifth finger to his palmer crease.  

Evaluation of the right ring finger revealed forward flexion 
at the metatarsophalangeal joint to 60 degrees without pain 
and to 70 degrees with pain.  The veteran was able to extend 
to 0 degrees without pain.  The DIP joint showed flexion to 
60 degrees without pain and to 70 degrees with pain.  He was 
able to extend to 0 degrees without pain and to 20 degrees 
with pain.  There was a 1.5 inch gap between his ring finger 
and the palmer crease when trying to make a fist.  

There did not appear to be any increased pain with the range 
of motion exercises.  There was, however, weakened movement 
of the right hand in general.  There also appeared to be 
excessive fatigability but no incoordination.  

The examiner noted that the veteran did have a functional 
loss as he was unable to use a hammer and perform duties such 
as changing a mattress because his hand would not fully grip.  
There were flare-ups of pain which occurred about twice per 
week and lasted several days at a time.  

Initially, as to the veteran's claim for a rating in excess 
of 20 percent for amputation of the right (dominant) middle 
finger, the Board notes that since the veteran filed his 
claim for higher evaluations there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including those related 
to hand and finger disabilities.  The new rating criteria for 
rating finger disabilities became effective August 26, 2002.  
However, the regulation, as amended in 2002, includes no 
substantive change to the relevant DC as to the issue of 
entitlement to a rating in excess of 20 percent for 
amputation of the right middle finger.  As such, the veteran 
will not be prejudiced by the Board's decision to proceed 
with adjudicating this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The VA General Counsel indicated that pursuant to Federal 
Circuit precedent in Kuzma v. Principi, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003 
(2003). 

The veteran's right middle finger disorder is currently rated 
as 20 percent disabling under DC 5154 for amputation of the 
middle finger.  38 C.F.R. §§ 4.20, 4.71a, DC 5154.  DC 5154 
provides a 20 percent evaluation for amputation of the middle 
finger of the major or minor upper extremity if the 
amputation involves metacarpal resection with more than one- 
half of the bone lost.  The 20 percent evaluation is the 
maximum rating provided by DC 5154.

As the veteran is already in receipt of the maximum allowable 
rating for functional impairment of the middle finger, other 
provisions of the rating schedule have been considered.  
While a 10 percent rating is the maximum rating provided for 
ankylosis of the long finger, whether the ankylosis is 
favorable or unfavorable pursuant to DC 5225, this code is 
inapplicable here as the middle finger has been amputated.  
Moreover, the veteran is already receiving a disability 
rating in excess of 10 percent.  In effect, this reflects 
that a rating in excess of 20 percent is not warranted under 
either the old or revised rating criteria.  

With respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 regarding functional loss 
due to joint pain on use or during flare-ups, and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  As to this issue, however, because the veteran is in 
receipt of the maximum allowable rating for functional 
impairment of the finger, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 need not be separately considered.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

Also, as to the 9 cm. scar that resulted due to the right 
middle finger amputation, the Board notes that there are 
instances when the amputation rule may be violated to award a 
compensable rating for a scar on the finger.  See 38 C.F.R. 
§ 4.118, DC 7804.  However, in this case, the veteran's scar 
is described as superficial, healed and not tender.  Given 
the size, and because it is not otherwise symptomatic, the 
scar does not qualify for a compensable and separate rating 
either the old or revised criteria.  38 C.F.R. § 4.118 
(2002); 38 C.F.R. § 4.118 (2005).  

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for 
residuals of amputation of the right middle finger.  
Accordingly, the claim is denied.

As to the claim for a rating in excess of 10 percent for 
ankylosis of the right ring and little fingers, the RO has 
evaluated this condition as 10 percent disabling under 38 
U.S.C.A. § 4.71a, DC 5223.  As noted above, the regulations 
pertaining to evaluations for finger disabilities changed 
during the course of this appeal.  The new rating criteria 
for rating finger disabilities became effective August 26, 
2002.  Unlike the regulations pertaining to the right middle 
finger amputation, there are substantive changes as to the 
ring and little fingers and the Board will analyze the 
clinical findings with consideration of the original and 
revised regulations below.  

Analysis of claim prior to August 26, 2002

Under the regulations in effect prior to August 26, 2002, DC 
5223 applies a 10 percent maximum rating to favorable 
ankylosis of the right finger and little finger.  DC 5227 
provides a noncompensable rating for favorable or unfavorable 
ankylosis of the right or little finger.  The note following 
that code indicates that extremely unfavorable ankylosis of 
the ring finger would be rated as amputation under DC 5155.  
DC 5219 provides for a 20 percent maximum rating for 
unfavorable ankylosis of the ring and little finger.  The 
note following DC 5219, also in effect prior to August 26, 
2002, addresses the circumstances under which extremely 
unfavorable ankyloses fingers will be rated as amputation.  

Ankylosis is defined by the regulations and is considered to 
be favorable when the ankylosis does not prevent flexion of 
medial transverse fold of the palm; otherwise, the ankylosis 
is considered unfavorable.  Limitation of motion of less than 
one inch (2.5 centimeters) is not considered disabling.  
Combination of finger amputations at various levels or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, most 
representative of the levels or combination.  With an even 
number of fingers involved, and adjacent grades of 
disability, the higher of two grades of disability is to be 
selected.  Favorable ankylosis of both the ring together and 
little finger is to be rated as 10 percent disabling.  DC 
5223.  See generally 38 C.F.R. § 4.71a, DCs 5220 to 5223 and 
note (a) following DC 5223, effective prior to January 2, 
2002.  Thus, the current 10 percent evaluation.  

As to whether a rating in excess of 10 percent is warranted, 
it is noted that the evidence, which includes several VA 
examinations as reported earlier, has never shown that the 
veteran has unfavorable ankylosis in any joint of the 
effected fingers.  In 1992, range of motion of the fingers 
was normal.  In June 2002, the thumb was opposed to the tips 
of all digits.  In May 2005, he was able to make a fist with 
the hand and oppose each finger to the thumb.  In August 
2005, there was a gap of 1.5 inches from his right fifth 
finger to his palmer crease.  This lateral measurement does 
not meet the requirement under note (a) of DC 5223 which 
states the code applies to limited motion permitting flexion 
of the tips to within 5.1 centimeters of the transverse fold 
of the hand.  The veteran is appropriately rated under the 
old regulation at 10 percent which takes into account 
functional impairment of the fingers caused by pain as was 
described at the time of the August 2005 exam.  The 10 
percent rating currently in effect contemplates the level of 
disability present that includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca, supra.  

Analysis of the claim after August 26, 2002

The revised regulations include a section that considers 
limitation of motion of individual digits in addition to 
favorable and unfavorable ankylosis of multiple and 
individual digits.  

Under DC 5223, favorable ankylosis of the ring and little 
fingers warrants a 10 percent rating.  Unfavorable ankylosis 
of the ring and little fingers is addressed under DC 5219 and 
warrants a 20 percent rating.  A note directs that ratings 
should consider whether rating as amputation is warranted.  
See 38 C.F.R. § 4.71a, DC 5219.  DC 5230 addresses limitation 
of motion of individual digits and provides a noncompensable 
evaluation for any limitation of motion of the ring or little 
finger.  Favorable or unfavorable ankylosis of either the 
ring finger or the little finger separately warrants a 
noncompensable  (zero percent) rating.  See 38 C.F.R. 
§ 4.71a, DC 5227.  A note provides that one should also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  The evidence of record does 
not demonstrate that the veteran's ring and little fingers 
are ankylosed as defined by 38 C.F.R. § 4.71a.  As noted 
earlier, examination in August 2005 showed that there was a 
1.5 inch gap between his ring finger and the palmer crease 
when trying to make a fist.  

In this case, the amended criteria provide that limitation of 
motion (which best describes the veteran's disability) to any 
extent for these two fingers warrants a noncompensable 
evaluation.  See 38 C.F.R. § 4.71, DC 5230 (2005).  Thus, the 
former criteria are more favorable to the veteran's claim; 
however, such does not affect the 10 percent evaluation 
already in effect, as a disability rating in effect at the 
time the rating schedule is revised cannot be reduced due to 
a change in the rating schedule, unless the veteran's 
disability has shown an improvement.  Fugere v Derwinski, 1 
Vet. App. 103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 
1992).  Here, improvement has not been shown.  

The Board notes that the application of DeLuca provisions to 
the evaluation of the veteran's service-connected ring and 
little finger disability under DC 5223 is not appropriate, as 
that DC does not contemplate limitation of motion; rather, it 
contemplates no motion, and thus would not serve as a basis 
to the grant of an increased evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (holding that DC 5257 is not 
predicated on loss of range of motion and thus 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable to a disability rated 
under that DC).  

As to both issues on appeal, the veteran is competent to 
report his symptoms.  To the extent that he has argued that 
he warrants more than a 20 percent rating for his right 
middle finger amputation and more than a 10 percent rating 
for his ankylosis of the right ring and little fingers, the 
medical findings do not support his contentions.  The Board 
attaches greater probative weight to the clinical findings of 
a skilled, unbiased professional than to the veteran's 
statements.  The evidence does not demonstrate that he is 
medically trained, and as a lay person, he is only competent 
to testify to his personal observations of his symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994); also see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495, (1992) ) a 
lay person is not competent to provide a medical diagnosis of 
the veteran's condition).  Taking the veteran's contentions 
into account and the medical findings, an evaluation in 
excess of 20 percent for amputation of the right middle 
finger and in excess of 10 percent for ankylosis of the right 
ring and little fingers is not warranted.  To this extent, 
the preponderance of the evidence is against the claim.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Entitlement to an evaluation in excess of 20 percent for an 
amputation of the right middle finger is denied.  

Entitlement to an evaluation in excess of 10 percent for 
ankylosis of the right ring and little fingers is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


